MEMORANDUM **
Tepliek never moved to supplement the record to provide evidence rebutting the magistrate judge’s report and recommendation.1 Before this Court, Tepliek admitted that he did not have any additional evidence to submit. Because he failed to attempt to provide additional evidence to the district court, Tepliek has waived any claim of prejudice regarding the development of the facts or scope of review.
Tepliek did not establish that his disability made him unable to perform his old job or any other job.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Cf. Mongeluzo v. Baxter Travenol Long Term Disability Benefit Plan, 46 F.3d 938, 943-944 (9th Cir. 1995).